t c memo united_states tax_court richard t wallace petitioner v commissioner of internal revenue respondent docket no filed date richard t wallace pro_se virginia l hamilton for respondent memorandum opinion scott judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax for through as follows year deficiency dollar_figure big_number big_number big_number additions to tax sec_6651 sec_6654 dollar_figure big_number big_number --- dollar_figure the issues for decision are whether petitioner received taxable_income in the amounts determined by respondent during the years through whether petitioner is liable for self-employment taxes for each of the years through whether petitioner is liable under sec_6651 for the additions to tax for failure_to_file federal_income_tax returns for each of the years through and whether petitioner is liable under sec_6654 for the additions to tax for failure to make estimated_tax payments for each of the years through this case was submitted with the facts fully stipulated under rule the stipulation of facts and the exhibits attached thereto are incorporated herein by reference the pertinent facts are summarized below petitioner resided in boulder colorado at the time his petition was filed in this case he filed no federal_income_tax all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated returns and paid no federal income taxes for and determination of taxable_income petitioner failed to provide any information as to the amount or source of his income for the years through during those years he was self-employed in the business of selling hearing aids and giving hearing tests he had been in such business for about years petitioner admitted during an investigation by the colorado consumer protection office that between date and date he had at least six business transactions in colorado he also admitted that he transacted most of his business in states other than colorado and in six foreign countries but he refused to disclose any information relating to such business petitioner provided some support for his wife martha wallace during the years and in determining the amounts of petitioner's income for the years through respondent used data obtained from the u s department of labor bureau of labor statistics which detailed what it would cost a family of four to live taking into account food housing transportation medical_care personal care and taxes these figures were adjusted to one person based on the bureau of labor statistics survey of consumer expenditures respondent subtracted all taxes contained in the bureau of labor statistics determination of necessary expenses respondent then took the adjusted expenditures_for one person and applied the consumer_price_index based on the denver area to determine the necessary income for petitioner to live on during through thus the bureau of labor statistics method resulted in determined income of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for sec_61 provides in part that gross_income means income derived from business and as compensation_for services sec_63 provides that in the case of an individual who does not elect to itemize deductions the term taxable_income means adjusted_gross_income minus the standard_deduction and the deduction for personal exemptions sec_63 provides the amount of the basic_standard_deduction for the years through for an individual married and filing separately respondent allowed petitioner these deductions sec_151 provides for a personal_exemption petitioner presented no evidence that he is entitled to claim any exemption other than for himself petitioner was required to maintain books_and_records sufficient to establish the amount of his gross_income sec_6001 96_tc_858 affd 959_f2d_16 2d cir he failed to do so therefore respondent was authorized to compute petitioner's income by any method that clearly reflected income sec_446 348_us_121 any such reconstruction_of_income need only be reasonable in light of all surrounding facts and circumstances 54_tc_1530 the commissioner is given wide latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain adequate books_and_records 92_tc_661 in this case petitioner neither filed federal_income_tax returns for the years in issue nor provided information with respect to his business income respondent however linked petitioner to his self-employed business of selling hearing aids and administering hearing tests and determined from third-party sources that petitioner received taxable_income for the years in issue in these circumstances respondent had broad latitude in using the method based on the bureau of labor statistics expenditures to determine petitioner's income that method was specifically approved by this court in giddio v commissioner t c pincite there we sustained the commissioner's determination of a taxpayer's deficiency computed by using bureau of labor statistics data showing the normal_cost of supporting a family in the locality where he lived in order to arrive at taxable_income we disagree with petitioner's primary contention that respondent's determination is arbitrary and excessive and that therefore respondent bears the burden of proving that he had taxable_income the commissioner's deficiency determination is generally afforded a presumption of correctness 428_us_433 290_us_111 however in nonfiler cases such as this one there are decisions holding that the commissioner cannot sustain a deficiency determination or assessment unless there is some predicate evidence showing that the taxpayer received income from the charged activity united_states v janis supra pincite 794_f2d_884 3d cir 552_f2d_549 3d cir see also 83_tc_269 the evidentiary foundation need only be minimal 596_f2d_358 9th cir petitioner has incorrectly asserted that respondent has presented no such evidence as previously indicated the evidence links petitioner to an income-producing activity it also shows that he carried on his hearing aid business in colorado and other states and in foreign countries in view of these facts and circumstances we conclude that respondent's determination has not been shown to be either arbitrary or excessive the burden of proving error in the determination remained with petitioner he failed to carry it petitioner's reliance on senter v commissioner tcmemo_1995_311 is misplaced in senter the commissioner produced no predicate evidence that the taxpayer received unreported income for the years at issue that is not the situation here the cases of 814_f2d_1363 9th cir and 11_bta_1040 cited by petitioner are inapposite accordingly we hold that petitioner received taxable_income in the amounts determined by respondent for the years through self-employment taxes sec_1401 imposes a tax on the the self-employment_income of every individual in general self-employment_income consists of the net_earnings derived by an individual other than a nonresident_alien from a trade_or_business carried on by him as sole_proprietor less allowable deductions and certain exclusions sec_1402 sec_1_1401-1 income_tax regs petitioner presented no evidence contesting respondent's determination that he is subject_to self-employment_tax under sec_1401 therefore we hold that petitioner is liable for self-employment taxes in the amounts determined by respondent for the years through sec_6651 additions to tax for each year in issue respondent determined that petitioner is liable for the addition_to_tax under sec_6651 for his failure_to_file a federal_income_tax return sec_6651 provides for an addition_to_tax in the amount of percent of the amount of the tax if the failure_to_file is for not more than month with an additional percent for each month in which the failure_to_file continues to a maximum of percent of the tax in the aggregate the addition_to_tax is applicable unless it is shown that the failure_to_file is due to reasonable_cause and not due to willful neglect there is no evidence in the record that suggests that petitioner's failure_to_file a federal_income_tax return for any year in issue was due to reasonable_cause and not due to willful neglect it was petitioner's burden to produce such evidence rule a and this he has failed to do consequently we sustain respondent's determination that petitioner is liable for the additions to tax under sec_6651 for the years through sec_6654 additions to tax for the years through respondent determined that petitioner is liable for the additions to tax under sec_6654 for his failure to make estimated_tax payments sec_6654 provides for an addition_to_tax if estimated_taxes are underpaid it contains no provision relating to reasonable_cause and lack of willful neglect because petitioner failed to make any estimated_tax payments for each of the years through respondent's determination is sustained 75_tc_1 to reflect the foregoing decision will be entered for respondent
